Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takami (US 2021/0237367) .
The applied reference has a common assignee (applicant) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Takami taught that one would have formed separate dome ends and united each dome end to a main resin pipe which was also formed separately. Following uniting the dome ends to the main cylindrical body, the reference taught that one skilled in the art would have overwound the assembly via a filament winding operation (which would have included helical windings therein). The applicant is referred to paragraphs {0060]-[0061], [0084]-[0085], [0087]-[0088]. Note that the main cylindrical body was provided with regions of reduced thickness at each end of the body wherein the ends of the body were provided with a reduced outer diameter at ends 32a and 33a of the cylindrical body while the dome end portions 31a were also formed to be of reduced thickness toward the ends of the domes therein and the dome ends and the main body ends form scarf joints at the ends when assembled together. The diameter of each of the domes is maximum at the ends of the domes. 
	With respect to claim 2, note that as depicted the diameters of the domes are equal to the outer diameter of the cylindrical body (as depicted). Regarding claim 3, adhesive was applied at the edges which are overlapped in the scarf joint and a helically wound layer provided over the same and any gap between the ends would have been provided with adhesive which filled the gap between the parts prior to overwinding the assembly. Regarding claim 4, the thickness was reduced at each end of the dome gradually to the end of the same as described therein. Regarding claim 5, the dome ends were formed from fiber reinforced resin and thus the reduction in thickness naturally includes reduction in the amount of resin present. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2017-110669 (machine translation provided) in view of Berglund (US 5547533).
Japanese Patent ‘669 taught that it was known at the time the invention was made to unite two end caps or domes on a cylindrical main body and subsequently helically wind resin impregnated filaments over the assembly. The reference to Japanese Patent ‘669 taught that the two caps were provided as resin caps which included fiber reinforcement therein (made of fiber reinforced resin) for each of the dome portions. The dome portions were assembled onto a formed fiber reinforced pipe section to make the composite pressure vessel body. After assembly of the dome ends to the fiber reinforced pipe body, the reference suggested that one would have helically wound over the assembly to form a completed pressure vessel. The reference did not express that the joint was formed with a scarf (reduced outer diameter (tapered down) end for the composite pipe ends when joining the dome ends to the composite pipe ends.
In the art of making a pressure vessel, it was well understood to provide a scarf joint where the outer diameter at one end is tapered down to a reduced outer diameter and the other end designed to taper with an opposed surface which will coincide with the tapered down end as expressed by Berglund in order to form a joint therein. Over the joint one wrapped an exterior of resin impregnated filaments. The reference made clear that it was known to provide a reduced outer diameter for a composite part to taper down and then overlap the same with the other part (which tapered outward) in the formation of the joint. The joint was provided in a pressure vessel in Berglund. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a scarf joint at the joints between the dome caps and the reinforced pipe of the pressure vessel of Japanese Patent 2017-110669 as the use of a scarf joint provided a larger area for bonding (longer glue line for contact) and a strong adhesive bond for making the pressure vessel as taught by Berglund. 
With respect to claim 2, the references suggested that the maximum outer diameter of each of the dome portions was equal to the maximum outer diameter of the reinforcing pipe section. Regarding claim 3, there would be glue disposed between the two parts (any gap) between the dome end and the reinforcing pipe (resin) and one was taught to helically wind over the same. Regarding claim 4, each dome portion was provided with an open end having a reduction in thickness in order to mesh with the tapered portion of the reinforcing pipe therein to form the scarf joint. Regarding claim 5, as the dome portions were formed from resin and reinforcing fibers, the reduced thickness portion was clearly provided with less resin than the thicker portions of the section. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record taught or suggested that in the formation of the dome ends the dome ends were formed by filament winding and thin walled portions were provided by curing the filament wound assembly with a rubber band which was wound about the outer resin-impregnated fiber at a portion which served as the outer end of each of the reinforcing dome portions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradley (US 3388932) suggested a scarf joint in a fiber reinforced composite assembly. PCT WO 91/18239 taught a joint for composite tank (pressure vessel) assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746